 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CALVIN HARRIS,                                     Case No. 1:19-cv-00979-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13            v.                                         SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PROSECUTE AND FAILURE
14    C. WICKERT,                                        TO OBEY A COURT ORDER
15                       Defendant.                      (ECF No. 8)
16                                                       FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Calvin Harris is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983.

20          On February 4, 2020, the Court screened Plaintiff’s complaint and found that Plaintiff had

21   stated a cognizable claim against Defendant Wickert for violations of the Equal Protection Clause

22   of the Fourteenth Amendment, but failed to state any other cognizable claims. (ECF No. 8.) The

23   Court ordered Plaintiff to either file a first amended complaint, or notify the Court in writing of

24   his willingness to proceed only on the cognizable claim, within thirty (30) days from the date of

25   service of the order. (Id.)

26          However, Plaintiff has not filed a first amended complaint, notified the Court in writing of

27   his willingness to proceed only on the claims found cognizable by the Court, or otherwise

28   communicated with the Court, and the time in which to do so has passed.
                                                         1
 1            Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 2   service of this order, Plaintiff shall show cause in writing why the instant action should not be

 3   dismissed for Plaintiff’s failure to comply with the Court’s February 4, 2020 screening order and

 4   failure to prosecute. Plaintiff can comply with this order to show cause by filing either a first

 5   amended complaint curing the deficiencies identified by the Court’s February 4, 2020 screening

 6   order or by notifying the Court in writing of his willingness to proceed only on the claim found to

 7   be cognizable by the Court in the February 4, 2020 screening order. Plaintiff is warned that

 8   failure to comply with this order will result in a recommendation to a District Judge that the

 9   instant action be dismissed for failure to prosecute and failure to obey a court order.

10
     IT IS SO ORDERED.
11

12   Dated:     March 18, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
